                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 UNITED STATES OF AMERICA                                                         RESPONDENT


 v.                                   Case No. 4:11-cr-40037-021


 CATRAYL SPIVEY, aka
 “Trailerhead”                                                                      PETITIONER

                                             ORDER
       On July 11, 2019, Petitioner Catrayl Spivey filed a Motion to Reduce Sentence pursuant to

Section 404 of the First Step Act of 2018. (ECF No. 2075). On August 8, 2019, the Court

appointed the Federal Public Defender to represent Petitioner with respect to the Motion to Reduce

Sentence. (ECF No. 2077). On August 19, 2019, Petitioner filed a Notice of Intent Not to File a

Motion to Reduce Sentence and Motion to Withdraw Motion to Reduce Sentence. (ECF No.

2081). In this document, which the Court construes as a Motion to Withdraw Motion to Reduce

Sentence, Petitioner’s counsel stated that Petitioner is not eligible for a sentence reduction under

the First Step Act of 2018 and that counsel would “not file a motion to reduce sentence . . . and

respectfully requests that [Petitioner’s] Motion (Doc. 2075) be withdrawn.” (ECF No. 2081, p. 3.)

      Upon consideration, the Court finds that good cause has been shown for the Motion to

Withdraw Motion to Reduce Sentence. Accordingly, the Court finds that Petitioner’s Motion to

Withdraw Motion to Reduce Sentence (ECF No. 2081) should be and hereby is GRANTED.

Petitioner’s Motion to Reduce Sentence (ECF No. 2075) is hereby WITHDRAWN.

        IT IS SO ORDERED, this 23rd day of August, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
